Citation Nr: 0713821	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  05-00 146A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a higher initial rating for sinusitis, 
currently evaluated as 10 percent disabling.

2.  Entitlement to a higher initial rating for migraine 
headaches, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable evaluation for hearing loss 
of the left ear.

4.  Entitlement to a higher initial rating for degenerative 
joint disease of the left shoulder, post-operative, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to July 
2002.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an August 2004 rating decision rendered by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that the veteran was furnished statements of 
the case on the issues of entitlement to service connection 
for residuals of a broken nose, residuals of a broken left 
foot, and residuals of a fractured 1st toe of the right foot, 
and entitlement to an initial rating in excess of 10 percent 
for epicondylitis of the left elbow.  The veteran did not 
file a formal substantive appeal on any of the foregoing 
issues.


FINDING OF FACT

On April 14, 2007, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran, 
through her authorized representative, that a withdrawal of 
this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The veteran, 
through her authorized representative, has withdrawn this 
appeal and, hence, there remains no allegation of error of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal.


ORDER

The appeal is dismissed.



		
Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


